Citation Nr: 0319360	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1981 to January 
1987 and from September 1990 to April 1991, including service 
in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied, in pertinent part, the 
veteran's claim of entitlement to service connection for 
joint pain as due to an undiagnosed illness.  It is noted 
that, in a subsequent rating decision issued in September 
2001, the RO also denied the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder 
(hereinafter, "PTSD").  The veteran disagreed with both of 
these decisions in a Notice of Disagreement received at the 
RO in March 2002.  Following the issuance of a statement of 
the case, the veteran perfected a timely appeal in June 2002.

It is also noted that, when the veteran perfected a timely 
appeal in June 2002, he also filed claims of entitlement to 
service connection for hypertension, erectile dysfunction, 
and a sleeping disorder, all as secondary to PTSD.  As the 
agency of original jurisdiction (here, the RO) has not 
adjudicated the veteran's secondary service connection claims 
in the first instance, these claims are referred back to the 
RO.


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The Board observes that, to date, neither the veteran nor his 
service representative has been issued any sort of 
notification of the VCAA and the effect that it had on his 
currently appealed claims.  The Board recognizes that the 
Statement of the Case issued in April 2002 contained the 
applicable law and regulations relating to the VCAA.  
However, the Statement of the Case was issued prior to the 
veteran's filing a VA Form 9 in June 2002 that clarified the 
issues on appeal as listed on the cover page of this 
decision.  As such, on remand, the RO should inform the 
veteran and his service representative of the VCAA and its 
duty to notify and assist provisions with regard to his 
currently appealed claims.

It is also noted that, on VA outpatient examinations 
accomplished at the VA Medical Center, Mountain Home, 
Tennessee, in September 1999, the veteran stated that he had 
been receiving Social Security disability benefits since 
1997.  As such, on remand, the RO should make efforts to 
obtain the veteran's Social Security records and associate 
them with the veteran's claim.  

Next, the Board observes that the regulations applicable to 
adjudicating compensation claims for certain disabilities due 
to undiagnosed illnesses were revised effective November 9, 
2001.  See 66 Fed. Reg. 56615 (Nov. 9, 2001) (codified at 
38 C.F.R. § 3.317 (2002)).  Where, as here, the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In 
light of the revision of the criteria for evaluating 
disabilities due to undiagnosed illnesses, however, the Board 
is of the opinion that an updated examination should be 
accomplished to determine the current nature of the veteran's 
joint pain.

In November 2002, the RO sent a letter to the veteran and his 
service representative notifying them that his appeal had 
been certified to the Board and that the veteran had 90 days 
from the date of this letter to submit additional evidence in 
support of his claims.  In January 2003, the veteran's 
service representative submitted additional evidence in 
support of the veteran's claims to the Board in the form of 
additional VA treatment records from the VA Medical Center in 
Mountain Home, Tennessee.  Given that the agency of original 
jurisdiction (in this case, the RO) has not had the 
opportunity to review these records in the first instance, 
and given that the veteran has not waived RO jurisdiction 
over this evidence, this case must be remanded.

Finally, the Board notes that, in June 2003, the veteran's 
service representative submitted additional treatment records 
in support of the veteran's claims to the Board along with a 
waiver of RO jurisdiction as to the evidence submitted at 
that time.  A review of this evidence indicates that, on VA 
outpatient PTSD examination accomplished on May 13, 2003, at 
the VA Medical Center, Mountain Home, Tennessee, the veteran 
identified additional claimed in-service stressors that may 
be relevant to his claim of entitlement to service connection 
for PTSD.  As such, on remand, the RO should contact the 
United States Armed Services Center for the Research of Unit 
Records (USASCRUR) and attempt to obtain confirmation of the 
veteran's claimed in-service stressors.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims of 
entitlement to service connection for 
PTSD and for joint pain due to an 
undiagnosed illness.  The letter also 
should specifically inform the veteran 
and his representative of which portion 
of the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Ask the veteran and his service 
representative to provide the specific 
(beginning and ending) dates within a 60-
day time period, and to specifically 
identify the unit and/or duty stations 
and locations, of each of the following 
events/experiences (as described in the 
report of VA outpatient PTSD examination 
accomplished on May 13, 2003, at the VA 
Medical Center, Mountain Home, 
Tennessee):  

(a)	SCUD missile attacks that he 
witnessed while in Saudi Arabia during 
the Persian Gulf War;

(b)	A SCUD missile landing approximately 
200 yards from the veteran's location 
and failing to detonate while he was 
in Saudi Arabia during the Persian 
Gulf War;

(c)	A chemical or biological weapons 
attack on the veteran's unit that was 
later reported to be a "false alarm" 
while he was in Saudi Arabia during 
the Persian Gulf War.

3.  If the veteran and/or his service 
representative does not respond to 
paragraph number 2, or if they respond by 
indicating that the veteran has no 
additional information to provide, please 
prepare a letter asking the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  The veteran's 
relevant period of active service in the 
United States Navy was from September 
1990 to April 1991, including service in 
the Persian Gulf War.  His Navy service 
number was his Social Security Number.  
His relevant unit of assignment was 
Mobile Inshore Undersea Warfare (MIUW) 
Unit 103, First Mobile Expeditionary 
Force, United States Marine Corps, Saudi 
Arabia (where the veteran was stationed 
during the Persian Gulf War).  A summary 
of the alleged stressful 
events/experiences provided by the 
veteran in statements dated February 12, 
2001, and March 19, 2002, and in the 
report of VA outpatient PTSD examination 
accomplished on May 13, 2003, at the VA 
Medical Center, Mountain Home, Tennessee, 
is as follows:

(a)	SCUD missile attacks that he 
witnessed while in Saudi Arabia during 
the Persian Gulf War;

(b)	A SCUD missile landing approximately 
200 yards from the veteran's location 
and failing to detonate while he was 
in Saudi Arabia during the Persian 
Gulf War;

(c)	A chemical or biological weapons 
attack on the veteran's unit that was 
later reported to be a "false alarm" 
while he was in Saudi Arabia during 
the Persian Gulf War.

4.  Contact the Social Security 
Administration (SSA) and request all 
records relating to the veteran's 
application for disability benefits on or 
about 1997.  The RO also should request a 
copy of the veteran's SSA disability 
award decision and any records relied 
upon by the SSA in reaching this 
decision.

5.  After associating with the claims 
file all information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), the 
veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his joint 
pain due to an undiagnosed illness.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  Based on a review 
of the veteran's claims folder and the 
results of his orthopedic examination, 
the examiner is asked to address the 
following questions: 

(a)	Does the veteran suffer from muscle 
and/or joint pain?

(b)	If so, can the veteran's muscle 
and/or joint pain be associated with a 
known clinical diagnosis, to include 
an underlying orthopedic disorder?

(c)	If the veteran's muscle and/or joint 
pain can be associated with a known 
clinical diagnosis, please provide the 
diagnosis and specify whether the 
diagnosed condition had its onset 
during the veteran's period of 
military service, or was caused by any 
incident of service that occurred 
during his period of service from 
September 1990 to April 1991, to 
include service in the Southwest Asia 
theater of operations during the 
Persian Gulf War?

(d)	If the veteran's muscle and/or joint 
pain cannot be associated with a known 
clinical diagnosis, please specify 
whether the veteran has any objective 
indications of a chronic disability 
resulting from an illness manifested 
by muscle and/or joint pain, as 
established by medical history, 
physical examination, and/or 
laboratory tests, and that has either 
(i) existed for 6 months or more, or 
(ii) exhibited intermittent episodes 
of improvement and worsening over a 6-
month period?

6.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his current PTSD.   
The claims folder should be made 
available to the examiner in conjunction 
with this examination.  Based on a review 
of the veteran's claims folder, and based 
on the results of his psychiatric 
examination, the examiner is asked to 
address the following questions:  

(a)	Does the veteran carry a current 
diagnosis of PTSD?  If PTSD is 
diagnosed, the examiner should clearly 
indicate what stressors are related to 
the disorder, and it is requested that 
any information provided by USASCRUR 
be reviewed.  The examiner also should 
be requested to comment on evidence 
specific to PTSD that is already of 
record (to include the VA psychiatric 
examination of May 2003).

(b)	Is it as least as likely as not that 
the veteran's PTSD was caused by or 
had its onset during the veteran's 
period of service from September 1990 
to April 1991, to include service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War, or whether this disorder had its 
onset within one year of the veteran's 
separation from service in April 1991?

7.  To help avoid future remand, please 
ensure that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), please review the veteran's 
claims of entitlement to service 
connection for PTSD and for joint pain 
due to an undiagnosed illness.  These 
claims must be evaluated in light of all 
of the evidence of record.  Specifically, 
the veteran's claim of entitlement to 
service connection for joint pain due to 
an undiagnosed illness must be evaluated 
under the former and revised 38 C.F.R. 
§ 3.317.  See 38 C.F.R. § 3.317 
(effective through November 9, 2001); 66 
Fed Reg. 56615 (Nov. 9, 2001) (codified 
at 38 C.F.R. § 3.317 (2002)).  If any 
determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

